Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00486-CV

                      Elgin TRACY, Adolph Tracy, and Travis Morgan,
                                      Appellants

                                               v.

                                 Edward W. CHAMRAD Jr.,
                                         Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 15-05-0240-CVW
                        Honorable Russell H. Wilson, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellants Elgin Tracy, Adolph Tracy, and Travis Morgan.

       SIGNED September 16, 2015.


                                                _________________________________
                                                Patricia O. Alvarez, Justice